Title: Abigail Adams to Mary Smith Cranch, 13 October 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					Sunday EvengBrookfield October 13 1799
					My dear sister
				
				I got to Westown on Wednesday by four oclock and was met two miles from Town by Mrs otis, accompanied by Mrs Marshall who insisted upon my putting up with them I accordingly went, and was very kindly and hospitably receivd by the col and his Family. the old Gentleman who is now more than 80 years, still retains much of the fire and sprightlyness of youth, he is very infirm in health, but delights in the company and Society of his Friends and acquaintance. Mrs Marshall you know. she is a charming woman: and strives to render the col comfortable and happy— thursday was so rainy, that we could not go out of the House. on fryday morning we set out, and got on 27 miles to Peases, which being a neat good house, and good Beds, we put up for the night, and yesterday proceeded to this place, where it has been my lot oftner to keep Sabbeth, than in any other Town upon the Road. we have renderd it more agreable to day, by attending public worship, and hearing two good sermons, and some delightfull Singing— tomorrow we hope to reach springfield, and get

along by degrees, but the Young Farmer whom James has founderd by giveing him grain, is very lame, and unpleasent travelling with— I heard of the President who got to East Chester on Monday last, almost sick with a voilent cold. I am very anxious about him. I pray you to write me how Brother Cranchs is. direct your Letters to me at East Chester. write by Brisler who will call upon me.
				Remember me kindly to all Friends / Your affectionate Sister
				
					A Adams—
				
			